

114 S812 IS: Community Lending Enhancement and Regulatory Relief Act of 2015
U.S. Senate
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 812IN THE SENATE OF THE UNITED STATESMarch 19, 2015Mr. Moran (for himself, Mr. Tester, Mr. Inhofe, Mr. Portman, Mr. Barrasso, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo enhance the ability of community financial institutions to foster economic growth and serve
			 their communities, boost small businesses, increase individual savings,
			 and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Community Lending Enhancement and Regulatory Relief Act of 2015 or the CLEAR Relief Act of 2015.
		2.Community bank
			 exemption from annual management assessment of internal controls
			 requirement of
 the Sarbanes-Oxley Act of 2002Section 404 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) is amended by adding at the end the following:
			
				(d)Community bank
				exemption
 (1)DefinitionsIn this subsection—
 (A)the term bank holding company has the same meaning as in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841);
 (B)the term insured depository institution has the same meaning as in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and
 (C)the term savings and loan holding company has the same meaning as in section 10 of the Home Owners' Loan Act (12 U.S.C. 1467a).
						(2)In
 generalThis section and the rules prescribed under this section shall not apply in any fiscal year to any bank holding company, savings and loan holding company, or insured depository institution which, as of the end of the preceding fiscal year, had total consolidated assets of $1,000,000,000 or less.
					(3)Adjustment of
 amountThe Commission shall annually adjust the dollar amount in paragraph (1) by an amount equal to the percentage increase, for the most recent year, in total assets held by all bank holding companies, savings and loan holding companies, and insured depository institutions, as reported by the Federal Deposit Insurance Corporation..
		3.Escrow
 requirements relating to certain consumer credit transactionsSection 129D(c) of the Truth in Lending Act (15 U.S.C. 1639d(c)) is amended—
 (1)by redesignating paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D), respectively, and moving the margins 2 ems to the right;
 (2)by striking The Bureau and inserting the following:
				
					(1)In
 generalThe Bureau;
				and
 (3)by adding at the end the following:
				
					(2)Treatment of
 loans held by smaller institutionsThe Bureau shall, by regulation, exempt from the requirements of subsection (a) any loan secured by a first lien on the principal dwelling of a consumer, if such loan is held by an insured depository institution having assets of $10,000,000,000 or less..
			4.Minimum
 standards for residential mortgage loansSection 129C(b)(2) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)) is amended—
 (1)by adding at the end the following:
				
					(F)Safe
 HarborIn this section— (i)the term qualified mortgage includes any mortgage loan that is originated and retained in portfolio for a period of not less than 3 years by a depository institution having less than $10,000,000,000 in total assets; and
 (ii)loans described in clause (i) shall be deemed to meet the requirements of subsection (a).;
				and
 (2)in subparagraph (E)—
 (A)by striking The Bureau may, by regulation, and inserting The Bureau shall, by regulation,; and
 (B)by striking clause (iv) and inserting the following:
					
 (iv)that is extended by an insured depository institution that—
 (I)originates and retains the balloon loans in portfolio for a period of not less than 3 years; and
 (II)together with its affiliates has less than $10,000,000,000 in total consolidated assets..